PER CURIAM.
Kenneth O. Carter seeks to appeal the district court’s orders denying relief on his 42 U.S.C. § 1983 (West Supp.2001) complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeals on the reasoning of the district court. See Carter v. State of Virginia, No. CA-02-18-4 (E.D.Va. July 25, 2002); Carter v. Goldberg, No. CA-02-17 *715(E.D.Va. July 25, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.